Case: 2:19-cr-00214-EAS Doc #: 57 Filed: 09/17/20 Page: 1 of 12 PAGEID #: 536

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

UNITED STATES OF AMERICA,
Case No. 2:19-cer-214
Plaintiff, JUDGE EDMUND A. SARGUS, JR.

v.

STEVEN C. MOORE,
Defendant,
OPINION AND ORDER

This matter is before the Court on Defendant Steven C. Moore’s (“Defendant”) Motion to
Suppress (ECF No. 41), the Government’s Response in Opposition (ECF No. 48), and Defendant’s
Reply in Support (ECF No. 49). The Court held a hearing on Defendant’s Motion on September
8, 2020. The parties filed post-hearing supplemental briefs (ECF Nos. 54, 56). For the reasons
that follow, Defendant’s Motion (ECF No. 41) is DENIED.

I.

The facts of this case were presented during the hearing through: Officer Harry Dorsey’s
testimony, photos taken of the scene of the incident, Officer Dorsey’s police car dash camera video
portraying the incident, and the police report from the night in question.

On August 26, 2019, just before 3:00 AM, Columbus Division of Police (“CPD”) Officers
Christopher Sturgell and Harry Dorsey were conducting routine patrol near a Sunoco gas station
on the west side of Columbus, Ohio. Officer Dorsey had been a patrol officer for nine years, six
of which occurred in the same area he was patrolling on the morning in question, Officer Dorsey
testified that this gas station, while open and operating, is frequently the scene of criminal activity

involving drugs, weapons, and more. (See Tr. at 432, ECF No. 53 (noting the area had “large
Case: 2:19-cr-00214-EAS Doc #: 57 Filed: 09/17/20 Page: 2 of 12 PAGEID #: 537

numbers of narcotics and weapons-related offenses directly stemming from that gas station”).)
Officer Dorsey also testified CPD officers are frequently called to the gas station, and also patrol
it voluntarily, in order to combat the criminal behavior that occurs there. The City of Columbus
has filed legal action to abate the claimed public nuisance caused by criminal activities at the gas
station.!

While patrolling near the gas station, Officers Sturgell and Dorsey observed a silver Ford
Taurus exit the gas station’s parking lot as the Officers pulled into the lot. The Officers ran the
license plate number, a fairly common action for officers patrolling in that area and learned that
the vehicle was registered to Defendant and there was an outstanding warrant for Defendant’s
arrest. The warrant was lodged by the United States Marshalls Service in the LEADS criminal
records system and the computer reference noted Defendant had violated his supervised release
and had a previous felony conviction involving weapons.”

The vehicle pulled over to the side of the road and the driver, a woman, got out of the car.
The woman, later identified as Brooklyn Reynolds, began moving away from the car. Officer
Sturgell placed Ms. Reynolds in handcuffs. Officer Dorsey testified that in his experience, while
it is normal for people to be nervous when making contact with police officers, generally when

people are trying to separate themselves from a vehicle, there is a reason they do not want to be

associated with that vehicle.

! Defendant contends this testimony is not credible as the characteristics of the location were not discussed on the dash
camera video or in the police report. (Def.’s post-Hr’g Br. at 2, 5, ECF No. 56.) Defendant does not argue, however,
that there is any evidence to the contrary showing this area was not one of high crime. The Court finds Officer
Dorsey’s testimony as to the area credible.

? During the hearing Officer Dorsey could not recall whether the LEADS system he used to find the warrant showed
a violation of supervised release or whether he subsequently learned this information from the dispatcher over the
radio. Officer Dorsey was clear, however, that he knew that there was a warrant for Defendants’ arrest as a result of
a violation of supervised release and that Defendant had a previous federal felony conviction involving weapons.
Case: 2:19-cr-00214-EAS Doc #: 57 Filed: 09/17/20 Page: 3 of 12 PAGEID #: 538

Officer Dorsey approached the vehicle and saw a man lying in the backseat covered with
a blanket and a sweatshirt. Officer Dorsey observed the man moving has hand toward the pocket
behind the passenger seat and thus, Officer Dorsey ordered him to put his hands in the air.7 The
man complied. Officer Dorsey requested from the dispatcher the name and description of the
vehicle owner. The dispatcher informed Officer Dorsey the vehicle was registered to Defendant
and gave him a description. The description matched the man lying in the backseat in all ways
except the height, which varied by a few inches.

Officer Dorsey asked the man his name and he stated that he was Sean Anthony. Officer
Dorsey asked the man to get out of the car and placed him in handcuffs. The man argued with
Officer Dorsey about his name and ability to arrest him. The Officers asked both Ms. Reynolds
and Defendant who owned the car. Neither answered the question. Officer Dorsey was then able
to identify the man as Defendant through a photograph associated with the United States
Marshalls’ arrest warrant. The Officers placed Defendant under arrest and put him in Officer
Wilkinson’s vehicle, who had arrived on the scene to assist. The Officers advised Ms. Reynolds
she was not in trouble and could leave if she had a valid license and there were no weapons or
contraband in the car. The Officers confirmed Ms. Reynolds had a valid license and had been
truthful as to her identity.

Officer Dorsey was training Officer Sturgell who was new to the police force. Officers
Dorsey and Sturgell are depicted on the dash camera video, discussing which areas of the vehicle
can be searched. They discussed searching the vehicle as part of a “search incident to arrest” and

because they planned to give the vehicle back to Ms. Reynolds and allow her to drive it home.

 

3 Defendant argues this testimony is not credible as the dash camera video does not depict Defendant reaching for the
pocket and it is not noted in the police report. The Court cannot discern from the video whether Defendant was moving
his hands in any particular direction, but the video does show Officer Dorsey telling Defendant to keep his hands up.
Case: 2:19-cr-00214-EAS Doc #: 57 Filed: 09/17/20 Page: 4 of 12 PAGEID #: 539

The Officers looked in the backseat of the car first. They found a loaded 9mm Smith and Wesson
handgun located in the back-pouch of the passenger seat, a holster in the back-pouch of the driver's
seat, and a single round of ammunition on the floor behind the passenger seat car.*

CPD Officers took Defendant to CPD Headquarters Identification Bureau and then
transported him to the Franklin County Jail. The vehicle was impounded. In October of 2019 the
grand jury returned an indictment charging Defendant with possession of a firearm by a convicted
felon in violation of 18 U.S.C. § 922(g)(1). Defendant now seeks to exclude the evidence obtained
as a result of the search of his vehicle on August 26, 2019. (Mot. Suppress at 4, ECF No. 41.)

IL.

A defendant may seek the suppression of evidence by filing a pretrial motion with the court.
Fed R. Crim. P. 12(b)(3)(C). “It is well settled that in seeking suppression of evidence the burden
of proof is upon the defendant to display a violation of some constitutional or statutory right
justifying suppression.” United States v. Patel, 579 F. App’x 449, 453 (6th Cir. 2014) (citation
omitted). Defendant argues the Officers at the traffic stop on August 26, 2019, violated the Fourth
Amendment when they searched his vehicle. (Mot. Suppress at 4.)

The Fourth Amendment protects “[tj]he right of people to be secure in their persons, houses,
papers, and effects against unreasonable searches and seizures ....” U.S. Const. Amend. IV. “It
is beyond dispute that a vehicle is an ‘effect’ as that term is used in the Amendment.” United

States v. Jones, 565 U.S. 400, 404 (2012). “An automobile stop is thus subject to the constitutional

 

* Defendant argues the police report contends Officer Sturgell found the firearm while the video shows Officer Dorsey
finding the gun. (Def.’s Post-Hr’g Br. at 3, 7.) Defendant argues this is relevant to the unreliability of Officer Dorsey’s
testimony. Officer Dorsey explained that he had first seen the firearm, but wanted Officer Sturgell to locate the
weapon as part of his training. The Court finds Officer Dorsey entirely credible. Further, there is no evidence to the

contrary.
Case: 2:19-cr-00214-EAS Doc #: 57 Filed: 09/17/20 Page: 5 of 12 PAGEID #: 540

imperative that it not be ‘unreasonable’ under the circumstances.” Whren v. United States, 517
US. 806, 810 (1996).

“In considering any [] search of [a] vehicle, [courts] begin ‘with the basic rule that searches
conducted outside of the judicial process, without prior approval by judge or magistrate, are per
se unreasonable under the Fourth Amendment—subject only to a few specifically established and
well-delineated exceptions.’” United States v. Hockenberry, 730 F.3d 645, 658 (6th Cir 2013)
(quoting United States v. Gant, 556 U.S. 332, 338 (2009)). “The Government has the burden of
proof to justify a warrantless search.” United States v. Haynes, 302 F.3d 669, 677 (6th Cir. 2002);
see also Coolidge v. New Hampshire, 403 U.S. 443, 455 (1971) (“The burden is on those seeking
the exemption to show the need for it.”) (quotation marks and citation omitted), “The exclusionary
rule prohibits the admission of evidence seized in searches and seizures that are deemed
unreasonable under the Fourth Amendment, as well as derivative evidence acquired as a result of
an unlawful search.” United States v. Kennedy, 61 F.3d 494, 497 (6th Cir. 1995) (citing Wong Sun
v. United States, 371 U.S. 471, 484-85 (1963)). The exclusionary rule serves to deter law
enforcement from obtaining evidence by unconstitutional means. Nix v. Williams, 467 U.S. 431,
442-43 (1984).

The parties agree that Defendant’s vehicle was searched and that the Officers did not have
a warrant for the search. The Government contends the following exceptions apply and justify the
search: (1) search incident to arrest including a protective sweep; (2) the automobile exception;
and (3) good faith.°

1. Search Incident to Arrest & Protective Sweep

 

> Defendant, in his motion to suppress, argues the Government cannot make out the inventory exception to the warrant
requirement. (Mot. Suppress at 7.) The Government did not respond to this argument or mention the inventory
exception in its briefs or during the hearing. The Court therefore assumes the Government agrees with Defendant that
the inventory exception does not apply, and the Court need not address it.
Case: 2:19-cr-00214-EAS Doc #: 57 Filed: 09/17/20 Page: 6 of 12 PAGEID #: 541

A search incident to arrest is an exception to the well settled law that warrantless searches
are per se unreasonable under the Fourth Amendment. Arizona v. Gant, 556 U.S. 332, 338 (2009).
In Gant the Supreme Court expanded on the search incident doctrine as put forth in Chimel v,
California, 395 U.S. 752 (1969) and New York v. Belton, 453 U.S. 454 (1981) and clarified the
two situations when a vehicle may be searched without a warrant incident to an arrest. First, police
may search, without a warrant, those portions of a vehicle immediately accessible by a person
following his arrest “from which he might be able to gain possession of a weapon or destructible
evidence.” Gant, 556 U.S. at 335. Second, “circumstances unique to the automobile context
justify a search incident to arrest when it is reasonable to believe that evidence of the offense of
arrest might be found in the vehicle.” Jd. The Sixth Circuit has stated that a “[r]easonable belief
is established by looking at common sense factors and evaluating the totality of the circumstances.”
United States v. Pruitt, 458 F.3d 477, 482 (6th Cir. 2006). Importantly, the Sixth Circuit stated a
“reasonable belief” is “lesser” than the probable clause standard. /d.

The Government argues that upon arresting Defendant, the Officers were allowed to search
the area of the vehicle which was within Defendant’s immediate control including the backseat of
the car, which is where the gun, holster, and ammunition round were found. (Gov’t Resp. at 5—6,
ECF No. 48.) Defendant, in contrast, argues neither prong of Gant can be satisfied because
Defendant was secured in the police car when the search occurred and there was no evidence of
the crime of arrest which could have been found in the car. Defendant’s arguments are well-taken.

First, courts have made clear that in order to search under the first prong of Gant, the
defendant must be unsecured and within reaching distance of the area searched. See e.g., United
States v. Reagan, 713 F. Supp. 2d 724, 727 (E.D. Tenn. 2010) (noting that it was undisputed that

the search of the car occurred when the defendant was arrested and secured in the police car and
Case: 2:19-cr-00214-EAS Doc #: 57 Filed: 09/17/20 Page: 7 of 12 PAGEID #: 542

thus not within reaching distance of the car and therefore, the only way the search incident could
be reasonable was if there was a reasonable belief to think there was evidence of the offense in the
car); Kirk v. Muskingum Cnty Ohio, No. 2:09-cv-583, 2010 U.S. Dist. LEXIS 97595, at *23 (S.D.
Ohio Sept. 17, 2010) (noting that because the plaintiff was in the police car before the search began
there was no reason to believe he could access weapons in the car and Gant was not satisfied).
Because Defendant was secured and in the backseat of Officer Wilkinson’s car at the time the
Officers searched the vehicle, the Government cannot rely on the first prong of Gant.
Additionally, the Government cannot make out the second prong of Gant. The
Government acknowledged in its brief that in Gant the officers must have a reasonable belief that
the car contains evidence of the crime for which the defendant was arrested. (Gov’t Resp. at 6.)
Here, Defendant was arrested for having an outstanding warrant issued by the United States
Marshalls Service for a violation of the terms of his supervised release. The Government has not
shown evidence of this crime could be found in the car. Instead, the Government argues that the
search was justified because Officer Dorsey “knew at that time that [Defendant] had prior felony
weapons-related offenses.” (Gov’t’s Post-Hr’g Br. at 10, ECF No. 54.) Officer Dorsey did at
times testify that he seemed to believe the warrant was related to the weapons offense. (See Tr. at
431-31, 447.) The arrest report makes clear, however, that while the officer knew about a weapons
related offense, the actual arrest was made pursuant to “an active felony warrant out of the US
Marshall’s Service for a probation violation.” (Arrest Report at 2.) Gant requires a reasonable
belief the car will contain evidence of the offense of arrest, not another offense to which the officer
knows the defendant has committed. The Government, therefore, cannot rely on the second option

in Gant. Neither prong of Gant is satisfied.
Case: 2:19-cr-00214-EAS Doc #: 57 Filed: 09/17/20 Page: 8 of 12 PAGEID #: 543

In connection with its argument that the search was justified by Gant, the Government
argues that the search was justified by the doctrine put forth in Michigan v. Long, 463 U.S. 1032
(1983). (See Gov’t Post-Br. Hr’g at 11-13.) In Long, the Supreme Court extended the scope of a
protective search of the vehicle:

[T]he search of the passenger compartment of an automobile, limited to those areas

in which a weapon may be placed or hidden, is permissible if the police officer

possesses a reasonable belief based on “specific and articulable facts which, taken

together with the rational inferences from those facts, reasonably warrant” the
officer in believing that the suspect is dangerous and the suspect may gain
immediate control of weapons.
463 U.S. at 1049 (quoting Terry v. Ohio, 392 U.S. 1, 21 (1968)) (footnote omitted). Importantly,
under Long an officer can search the passenger compartment “when the officer has a reasonable
suspicion that an individual, whether or not the arrestee, is dangerous and might access the vehicle
to gain immediate control of a weapon.” United States v. Ware, 465 F. App’x 487, 494 (6th Cir.
2012 (emphasis added).

The Government argues that Officer Dorsey, planning to allow Ms. Reynolds to drive the
car away, needed to do a protective sweep of the car before allowing Ms. Reynolds access to it.
(Gov’t Post-Br. Hr’g at 12.) In support, the Government notes that Officer Dorsey had already
seen Ms. Reynolds try to walk away from the car and she refused to state who owned the vehicle.
(id. (citing Tr. at 494).) Thus, the Government contends Long justified a protective sweep of the
car before giving Ms. Reynolds access to it.

The Government cannot rely on Long in this case for there is no evidence to support a
reasonable belief that Ms. Reynolds was a dangerous person. Ms. Reynolds was compliant in
following the Officers’ directions and providing the officers her name. Prior to the search there

was no evidence Ms. Reynolds had committed any crime. That Ms. Reynolds was somehow

associated with Defendant or in a high crime area at night, alone, is not enough for a reasonable
Case: 2:19-cr-00214-EAS Doc #: 57 Filed: 09/17/20 Page: 9 of 12 PAGEID #: 544

belief that Ms. Reynolds was a dangerous person when coupled with the evidence of her
cooperation with the officers, See United States v. Nobel, 763 U.S. 509, 523-24 (6th Cir 2014)
{noting “a person’s mere presence in a car” which police believe is connected to criminal activity
does not give rise to reasonable suspicion to frisk that person especially when the individual
“complied with all commands”); see also United States v. Bell, 762 F.2d 495, 499 (6th Cir. 1985).
At most Ms. Reynolds appeared nervous, and “‘nervousness—even extreme nervousness—‘is an
unreliable indicator’ of someone’s dangerousness, ‘especially in the context of a traffic stop.’” dd.
at 522 (quoting United States v. Richardson, 385 F.3d 625, 630 (6th Cir. 2004)). Long does not
justify the search of the vehicle.

In sum, the search is not justified by the search incident doctrine or a protective sweep.
The Court will next consider whether the automobile exception justifies the search.

2. The Automobile Exception

“Under the automobile exception to the warrant requirement, ‘an officer may search a
readily mobile vehicle without a warrant if he has probable cause to believe that the vehicle
contains evidence of a crime.’” United States v. Johnson, 707 F.3d 655, 658 (6th Cir.
2013) (quoting United States v. Redmond, 475 F. Appx. 603 (6th Cir. 2012)); see also Carroll v.
United States, 267 U.S. 132, 149, (1925) (“[I]f the search and seizure without a warrant are made
upon probable cause, that is, upon a belief, reasonably arising out of circumstances known to the
seizing officer, that an automobile or other vehicle contains that which by law is subject to seizure
and destruction, the search and seizure are valid.”); United States v. Lyons, 687 F.3d 754, 770 (6th
Cir. 2012) (“[A]n officer may perform a warrantless search of a detained vehicle if the officer has
probable cause to believe the vehicle contains contraband or evidence of criminal activity.”).

Unlike the search-incident exception to the warrant requirement, under the automobile exception
Case: 2:19-cr-00214-EAS Doc #: 57 Filed: 09/17/20 Page: 10 of 12 PAGEID #: 545

the officers may have cause to believe the vehicle contains evidence of any offense, not necessarily
the offense of arrest. United States v. Odoms, No. 2:17-cr-210, 2018 WL 2752457, at *3 (S.D.
Ohio June 8, 2018) (quoting United States v. Edwards, 769 F.3d 509, 515 (7th Cir. 2014).

“Probable cause exists when there is a ‘fair probability,’ given the totality of the
circumstances, that contraband or evidence of a crime will be found ina particular place.” United
States v. Helton, 314 F.3d 812, 819 (6th Cir. 2003) (quoting United States v. Davidson, 936 F.2d
856, 859 (6th Cir.1991)). “In determining whether there was probable cause, the [C]ourt does not
look to events that occurred after the search or to the subjective intent of the officers; rather, the
court looks at the ‘objective facts known to the officers at the time of the search.’” United States
v. Smith, 520 F.3d 641, 648 (6th Cir. 200) (quoting Smith v. Thornburg, 136 F.3d 1070, 1075 (6th
Cir. 1998).

The Government argues the following objective facts, which were known to the Officers
at the time they decided to search the vehicle, created probable cause, or a fair probability, that
contraband or evidence of criminal activity would be found inside Defendant’s vehicle. The
Government’s argument is well-taken.

First, the Officers saw Defendant’s car in a high crime area early in the morning and
specifically in the lot of a gas station which is well known for being the scene of criminal activity.
See Smith v. Thornburg, 136 F.3d 1070, 1075 (6th Cir. 1998) (noting the car was found in the early
morning hour in a high crime area in determining whether probable cause existed to search the
vehicle); see also Illinois v. Wardlow, 526 U.S. 119, 124 (2000) (“[O] fficers are not required to
ignore the relevant characteristics of a location in determining whether the circumstances are
sufficiently suspicious to warrant further investigation.”). Importantly, even if Defendant was not

committing any crime while near the gas station known for criminal activity, the location and time

10
Case: 2:19-cr-00214-EAS Doc #: 57 Filed: 09/17/20 Page: 11 of 12 PAGEID #: 546

of day are objectively relevant facts to the Officers at the time of the search. Next, the vehicle
pulled out of the gas station lot when the Officers arrived. Once the Officers ran the license plate,
they discovered that the owner of the car had a warrant out for his arrest, had violated his
supervised release, and had a previous federal weapons charge. After the vehicle stopped, the
driver exited the vehicle and tried to separate herself from it. Officer Dorsey testified that in his
experience and training this is a behavior displayed when a person wants to distance themselves
from the vehicle for a particular reason, which is more than just nervousness about interacting with
a police officer.

Additionally, once the Officers saw Defendant, the fact that he was apparently trying to
conceal himself in the backseat gave the officers suspicion as to why he was hiding. See Lyons,
687 F.3d at 770 (noting that nervous and evasive behavior may be considered as part of the
probable cause analysis). Further, they saw Defendant reaching for the pocket on the back of the
passenger side car.° Defendant then concealed his identity by using a false name. See United
States v. Humphrey, No. 90-3722, 1991 U.S. App. LEXIS 6913, at *12 (6th Cir. 1991) (noting a
defendant’s lies are relevant to probable cause). Once outside of the vehicle, Defendant was
verbally argumentative about his identity and the fact that he had a warrant out for his arrest.
Additionally, once outside the vehicle neither Defendant, nor Ms. Reynolds would confirm who
owned the vehicle.

All of these objective facts together gave the Officers probable cause to believe evidence
of a crime was inside the vehicle. Defendant argues the automobile exception does not apply

because the dash camera video shows the Officers’ discussion, and they believed they were

 

6 As stated above, Defendant disputes this characterization of his action in the backseat. There is, however, no evidence
to support this position. Even if the Court eliminated this fact, however, and assumed Defendant had not reached for
the back pocket there are still sufficient objective facts known to the officer at the time of the search to provide

probable cause.

il
Case: 2:19-cr-00214-EAS Doc #: 57 Filed: 09/17/20 Page: 12 of 12 PAGEID #: 547

executing a search incident to arrest or a protective sweep. Importantly, however, the subjective
intent of the officers is not relevant. Smith, 520 F.3d at 648. Defendant also argues that there
could be no evidence inside the vehicle of a violation of supervised release and falsification by
providing a false name. Under the automobile exception, however, the officers only needed to
have evidence of criminal activity, not necessarily tied to the crime of arrest. Odoms, 2018 WL
2752457 at *3.

The Court finds the automobile exception justifies the search without a warrant. Thus, the
police did not violate the Fourth Amendment and the evidence found in the search is not
suppressed.’

lil.

For the reasons stated herein, Defendant’s Motion for to Suppress (ECF No. 41) is

 

 

DENIED.
IT IS SO ORDERED.
4 ~\7-d0K6 ><
DATE ED | SARGUS, JR.

UNI STATES DISTRICT JUDGE

 

? The Government also argues the good faith exception applies because the Officers acted in good faith in conducting
the search believing it was a legal search. (Gov’t Resp. at 8.) The Court need not determine whether the good faith
exception applies but notes that courts have only ailowed the doctrine to be relied on in very narrow circumstances.
See Davis v. United States, 56 U.S. 229, 238 (2011) (noting the Supreme Court has applied a good faith exception to
warrantless searches when police search in reasonable reliance on: a warrant later held invalid, a subsequently
invalidated statute, erroneous records in a warrant database, and binding judicial precedent later overturned).

12
